internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi - plr-125965-00 date date x properties d1 d2 year dollar_figurex dollar_figurey dear this letter responds to a letter dated date and subsequent correspondence submitted on behalf of x requesting a ruling that x’s rental income from properties is not passive_investment_income within the meaning of sec_1362 of the internal_revenue_code the information submitted states that x was incorporated in year and elected under sec_1362 to be an s_corporation effective d1 x has accumulated_earnings_and_profits x is in the business of owning operating and managing properties which are commercial rental real_estate through x’s two directors and two employees x provides various services in operating properties services x provides include engaging and selecting all subcontractors to expedite repairs and maintenance on all properties maintaining all required insurance for itself the tenants and subcontractors creating and placing all advertising providing maintenance service for common areas and parking facilities inspecting and maintaining properties’ foundations exterior walls plumbing systems electrical systems hvac systems fire alarms sprinkler systems elevators fencing and landscaping and providing emergency contact source and access for all public safety purposes in addition to the services x provides to tenants x performs the usual activities involved in managing real_estate these activities include inspecting maintaining advertising and exhibiting all vacant space available for lease negotiating and preparing the documents for all leases and lease renewal and billing and collecting all rents in the fiscal_year ending d2 x accrued approximately dollar_figurex in rents and incurred approximately dollar_figurey in relevant expenses other than depreciation sec_1361 defines an s_corporation as a small_business_corporation for which an election under sec_1362 is in effect for the taxable_year sec_1362 provides than an election under sec_1362 shall be terminated whenever at any time after the first day of the first taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 provides that an election under sec_1362 shall be terminated whenever the corporation has accumulated_earnings_and_profits at the close of each of three consecutive taxable years and has gross_receipts for each of such taxable years more than percent of which are passive_investment_income any termination under sec_1362 shall be effective on and after the first day of the first taxable_year beginning after the third consecutive taxable_year referred to above sec_1362 provides that except as otherwise provided the term passive_investment_income means gross_receipts derived from royalties rents dividends interest annuities and sales or exchanges of stock_or_securities sec_1_1362-2 of the income_tax regulations provides that rents does not include rents derived in the active trade_or_business of renting property rents received by a corporation are derived in an active trade_or_business of renting property only if based on all the facts and circumstances the corporation provides significant services or incurs substantial costs in the rental business generally significant services are not rendered and substantial costs are not incurred in connection with net leases whether significant services are performed or substantial costs are incurred in the rental business is determined based upon all the facts and circumstances including but not limited to the number of persons employed to provide the services and the types and amounts of costs and expenses_incurred other than depreciation based solely on the facts and the representations submitted we conclude that the rental income that x derives from properties is income from the active trade_or_business of renting property and is not passive_investment_income as described in sec_1362 except as specifically set forth above we express no opinion as to the federal tax consequences of the transaction described above under any other provision of the code further we express no opinion on whether x is eligible to be an s_corporation this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to x sincerely yours enclosures copy of this letter copy for sec_6110 purposes j thomas hines chief branch associate chief_counsel passthroughs and special industries
